DETAILED ACTION
Claims 1 – 16 have been presented for examination.  Claims 1, 6 and 16 are currently amended. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Objections
Applicant’s amendments overcome the claim 6 objection.  Therefore it is withdrawn.

Response to Claim Rejections under 35 USC §112
Applicant’s amendments overcome the claim 16 rejection.  Therefore it is withdrawn.

Response to Claim Rejections under 35 USC §103
Applicant’s amendments overcome the prior art rejections.  Therefore they are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record taken individually or in combination with the prior art of record disclose the claim 1 (and similarly claim 16) method of inspecting an installed oilfield infrastructure component, the method comprising: “modeling each of the plurality of simulated guided waves, wherein the modeling comprises generating a time domain waveform for each of a plurality of wave modes in dependence upon the acoustic excitation source; generating at least one excitation map by calculating an excitation score for each time domain waveform determined in dependence upon the application of waveform criteria” in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  It is noted that the waveform criteria is on a time-domain waveform, which are further simulated guided waves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129